Exhibit 10.2

LOGO [g49882image001.jpg]

December 28, 2008

Citibank (South Dakota), N.A.

701 East 60th Street North

Sioux Falls, SD 57117

Attn. Senior Vice President

 

Re: Amended and Restated Merchant Services Agreement dated as of February 1,
2004 by and between Office Depot, Inc. and Citibank (South Dakota), N.A.

Dear Senior Vice President:

Reference is made to Citibank’s letter of December 22, 2008 relative to the
Amended and Restated Merchant Services Agreement dated as of February 1, 2004 by
and between Office Depot, Inc. (“Office Depot”) and Citibank (South Dakota),
N.A. (“Citi”), as amended (the “Agreement”). In that letter, Citi noted to
Office Depot that the December 15, 2008 rating downgrade of Office Depot’s
senior unsecured debt by Standard & Poors constitutes a Material Adverse Change
in the condition of Company (a “MAC”), entitling Citi to terminate the Agreement
and cause Office Depot to purchase the program Assets (the “MAC Event”). Office
Depot has requested a temporary standstill of Citi’s rights triggered by the MAC
Event until March 31, 2009. Citi has indicated its willingness to grant a
limited standstill of its right to terminate based upon the MAC Event, but only
upon certain terms as set forth herein. This letter (the “Letter Agreement”)
memorializes the parties’ agreement relative to these events, and supplements
the Agreement in certain respects. Capitalized terms used herein and not
otherwise defined shall have the meaning assigned in the Agreement.

First, Office Depot hereby waives its early termination right contained in
Section 6.2(a) of the Agreement.

Second, Office Depot shall establish a standby letter of credit in a form and
content and issued by a financial institution acceptable to Citi in the amount
of $25,000,000 for a term of one (1) year from its date of issuance (the “LC”).
The LC shall be drawn by Citi if: (a) for any reason, Office Depot fails to fund
the Required Reserve Amount; (b) Office Depot fails to pay Citi for any and all
Chargebacks; and/or (c) Office Depot fails to pay any and all other obligations
owed under the Agreement.

Upon Citi’s receipt of this letter, duly executed by an authorized officer of
Office Depot, Citi shall issue to Office Depot a letter good through the close
of business on Friday, January 2, 2009 (the “First Standstill Period”),
indicating Citi’s willingness to stand still on its right to terminate the
Agreement due to the MAC Event. If Citi receives a LC that is acceptable to Citi
prior to the end of the First Standstill Period, Citi shall issue to Office
Depot a letter good through the close of business on March 31, 2009 indicating
Citi’s willingness to stand still on its right to terminate the Agreement due to
the MAC Event (the “Second Standstill Period”). In the event Citi does not
receive the LC by the end of the First Standstill Period, or upon the expiration
of the Second

6600 North Military Trail    |    Boca Raton, FL 33496    |    T + 561.438.4800



--------------------------------------------------------------------------------

Standstill Period, Citi shall be returned to the same position with respect to
the MAC Event as it exists as of the date of this letter, and shall be entitled
to exercise any and all rights it has under the Agreement arising from the MAC
Event.

By agreeing to the terms contained in this Letter Agreement, Citi does not waive
and has not waived any default by Office Depot under the Agreement other than
the limited standstill of Citi’s right to terminate as discussed herein, and
Citi expressly reserves all of its rights to take any and all actions, and
exercise any and all remedies at any time under the Agreement and under
applicable law as a result of the occurrence of any such event. Nothing
contained herein or in any stand still letter, nor Citi’s willingness to meet
with Office Depot as currently scheduled, shall be deemed to be a waiver of any
such rights or remedies, or of any default which may occur or has already
occurred under the Agreement, except as expressly limited herein or therein.

Please sign a copy of this letter where provided below, representing Citi’s
agreement to the terms of this Letter Agreement.

I look forward to the opportunity to talk with you soon.

 

Very truly yours,

/s/    Michael D. Newman

Michael D. Newman Executive Vice President & Chief Financial Officer

LOGO [g49882image002.jpg]

 

Accepted and Agreed: Citibank (South Dakota), N.A. By:  

/s/    Jeffrey D. Gednalske

Name:   Jeffrey D. Gednalske Title:   Vice President & Associate General Counsel

 

2